              Case 7:20-cv-05664-KMK-AEK Document 20 Filed 05/04/21 Page 1 of 1

                                 SALMONRICCHEZZASINGER & TURCHI LLP


   DAWN L. JENNINGS                                 www.srstlaw.com                             TOWER COMMONS
   215-279-9726                                                                            123 EGG HARBOR ROAD
   djennings@srstlaw.com                                                                                SUITE 406
                                                                                                 SEWELL, NJ 08080
                                                                                                      856-354-8074
                                                                                                   (F)856-354-8075
                                                   May 4, 2021
      Via Electronic Mail
      Honorable Kenneth M. Karas
      The Hon. Charles L. Brieant Jr.
      Federal Building and United States Courthouse
                                                               MEMO ENDORSEMENT
      300 Quarropas St.
      White Plains, NY 10601-4150

               RE:         Clover Springer and Jhanille Hancel v. ABF Freight System, Inc.
                           U.S.D.C. S.DN.Y. Civil Action No. 20-cv-5664
                           Our File No. 202255

      Dear Judge Karas:

              Kindly be advised we represent defendant ABF Freight System, Inc. in this above
      referenced matter. Currently, a status conference is scheduled for May 13, 2021, at 11:30 a.m.
      We received correspondence from Dawn Bordes of your chambers requesting the parties seek an
      adjournment of this conference to a date after the close of discovery. Currently, discovery,
      including expert discovery, is to be completed by June 30, 2021. Accordingly, we request that
      the status conference be scheduled for a date and time after June 30, 2021. We spoke to
      plaintiffs’ counsel, Kenneth Kerner, Esquire and he has no objection to this request.

      Thank you for your courtesy and cooperation with regard to this matter.

      Very truly yours,

      SALMON, RICCHEZZA, SINGER & TURCHI LLP

      By:      Dawn Jennings
               Dawn L. Jennings

      cc: Kenneth Kerner, Esquire via electronic filing


                                                     The Court will adjourn the May 13, 2021 status conference and
                                                     instead hold a status conference on July 14, 2021 at 10:30am.

                                                     White Plains, NY
                                                     May 4, 2021




{00406930.DOCX}
